Citation Nr: 1200639	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-24 029	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for purposes of accrued benefits.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to February 1987, including service in the Republic of Vietnam.  He received the Combat Infantryman Badge and Army Commendation Medal.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) from April and July 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the April 2008 decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  In the July 2008 decision, the RO denied entitlement to a TDIU for purposes of accrued benefits.


FINDINGS OF FACT

1.  The Veteran died in June 2007; the immediate cause of death was esophageal carcinoma, due to or as a consequence of hypoglycemia.  Tobacco use also probably contributed to death.  

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities: posttraumatic stress disorder (PTSD), rated 70 percent disabling, effective July 19, 2005; bilateral hearing loss, rated 40 percent disabling, effective March 1, 1987; and a lumbosacral strain, rated 10 percent disabling, effective March 1, 1987.  His combined disability rating was 80 percent.

3.  The Veteran's fatal cancer and hypoglycemia were not the result of an in-service disease or injury.   

4.  The service-connected PTSD, bilateral hearing loss, and lumbosacral strain were not principal or contributory causes of the Veteran's death.

5.  The appellant filed a timely claim for accrued benefits in July 2007.

6.  An appeal of a November 2006 rating decision which denied entitlement to a TDIU was pending at the time of the Veteran's death.  

7.  Evidence in the claims file at the time of the Veteran's death, shows that his service-connected PTSD precluded employment for which his education and occupational experience otherwise qualified him.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1103, 1110, 1113(b), 1116, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 

2.  The criteria for a TDIU due to service-connected PTSD, for purposes of accrued benefits, are met.  38 U.S.C.A. §§ 5101(a), 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claim for a TDIU for purposes of accrued benefits, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim");  VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the claim for service connection for the cause of the Veteran's death, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2007, the RO notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2007 letter complied with this requirement.  

In the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a disability not yet service-connected.  Unlike a claim to reopen, an original claim for service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the October 2007 letter, the appellant was provided an explanation of the evidence and information required to substantiate her claim based on a previously service-connected disability.  She was notified of the disabilities for which the Veteran was service-connected at the time of his death in a June 2008 letter. 

There was a timing deficiency in that the June 2008 letter was sent after the initial adjudication of the appellant's claim.  This timing deficiency was cured by readjudication of the claim in an April 2009 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran's status as a Veteran has been substantiated.  However, the appellant did not receive any pre-adjudication notice of the other elements of the Dingess notice, including the existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  In this regard, she did not receive any pre-adjudication explanation of the evidence and information required to substantiate her claim based on a disability not yet service-connected.  

The appellant was notified of the evidence and information required to substantiate a service connection claim (i.e. the evidence required to substantiate her claim based on a disability not yet service-connected) in the April 2009 statement of the case.  Such a post-decisional document could not serve to provide legally compliant VCAA notice.  Mayfield v. Nicholson, 444 F.4d 1328 (2006).  It should, however, have served to put the appellant on notice as to what evidence was required and she had years within which to submit additional evidence and argument. 

To the extent that the appellant was not provided with pre-adjudication notice of some of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As the appellant's claim for service connection for the cause of the Veteran's death is being denied, and no rating or effective date is being assigned, she has suffered no prejudice from the deficiency with regard to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, actual knowledge of the evidence needed to establish service connection (i.e. the existence of a disability and a connection between service and the disability) has been demonstrated as the appellant received the information in the April 2009 statement of the case and she has provided statements as to why she believes the cause of the Veteran's death is related to his service.  Thus, no showing of prejudice has been made in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all available post-service VA treatment records and private medical records.  In addition, VA medical opinions as to the etiology of the Veteran's cause of death were obtained. 

In an April 2006 statement (VA Form 21-4138), the Veteran had requested that the agency of original jurisdiction (AOJ) obtain all relevant treatment records dated from February to April 2006 from the VA Medical Center in Columbia, South Carolina (VAMC Columbia) in support of his claim for service connection for his fatal cancer.  

The AOJ contacted VAMC Columbia and was informed that that there were no available treatment records dated during that period.  Therefore, any further efforts to obtain such records would be futile and VA has no further duty to attempt to obtain any additional VA treatment records.  38 C.F.R. § 3.159(c)(2) (2011).


Analysis

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease,  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).   

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in July 2007.  His death certificate listed the immediate cause of his death as esophageal carcinoma, due to or as a consequence of hypoglycemia.  Tobacco use was also noted as probably contributing to death.  There were no other conditions listed as contributing to the Veteran's death.  Private treatment records, including an August 2007 letter from Rudolph L. Wise, reflect that the Veteran's fatal esophageal cancer was diagnosed as adenocarcinoma of the gastroesophageal junction.  

At the time of his death, the Veteran was service-connected for PTSD, bilateral hearing loss, and lumbosacral strain.  There are no service-connected disabilities listed on the Veteran's death certificate as causing or contributing to his death, there are no medical opinions to this effect, and the appellant has not contended that any disability for which the Veteran was service-connected caused or contributed to his death.  As there is no evidence that the service-connected PTSD, bilateral hearing loss, or lumbosacral strain caused or contributed to the Veteran's death, the remaining question is whether benefits are payable on the basis of the fatal esophageal carcinoma and hypoglycemia.

Service treatment records reflect that in December 1965 the Veteran was treated for umbilical pain and nausea and was diagnosed as having early viral gastroenteritis.  In July 1983, he reported that he had experienced stomach problems for the previous 10 years, but that abdominal cramping had worsened over the previous 2 years.   A diagnosis of possible irritable bowel and pancreatitis was provided.  Also, the Veteran reported a history of exercise induced stomach cramps on a March 1986 report of medical history for purposes of retirement from service.

Furthermore, as the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307. 

The Veteran's fatal cancer (diagnosed as adenocarcinoma of the gastroesophageal junction) and hypoglycemia are not conditions listed in 38 C.F.R. § 3.309(e).  Presumptive service connection on the basis of his exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).  While type II, diabetes mellitus is a disease subject to presumptive service connection under 38 C.F.R. § 3.309(e); the record contains no evidence that the Veteran was ever found to have diabetes.

The appellant does not contend, and the evidence does not otherwise reflect, that the Veteran's fatal cancer was related to his gastrointestinal problems in service or that the fatal hypoglycemia was related to a disease or injury in service.  There is no evidence of any complaints of or treatment for cancer or hypoglycemia, or any symptoms related to such disabilities, in the Veteran's service treatment records and his March 1986 retirement examination was normal.  In addition, there have been no reports of and the evidence does not reflect a continuity of symptomatology and the evidence indicates that the Veteran's esophageal cancer and hypoglycemia did not manifest until many years after service.  

The first post-service clinical evidence of an upper gastrointestinal system related disability is a March 2006 chest CT report from Palmetto Health which reflects that the Veteran reported dyspepsia and was found to have a nonspecific 15 mm precarinal mediastinal lymph node.  A March 2006 examination report from Palmetto Health indicates that he reported a 1 month history of dysphagia, weight loss, and melena.  A diagnosis of, among other things, gastric carcinoma near the gastroesophageal junction was provided.

The first post-service clinical evidence of hypoglycemia is a May 2006 laboratory testing report from South Carolina Oncology Associates which reveals that the Veteran had low glucose levels.  

There is no other medical or lay evidence of earlier symptoms of esophageal cancer or hypoglycemia.

The absence of any evidence for nearly two decades after service weighs the evidence against a finding that the Veteran's fatal esophageal cancer or hypoglycemia were present in service or in the year or years immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The appellant primarily contends that the fatal esophageal cancer was related to herbicide exposure in service.  As for whether such a relationship existed, there are conflicting medical opinions.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In his August 2007 letter, Dr. Wise noted that the appellant was claiming that there was a correlation between the Veteran's herbicide exposure and his esophageal cancer.  He opined that there was "a relationship and that this [was] a valid claim."  He explained that his opinion was based not only on this case, but also on his medical expertise.  No further explanation or reasoning for this opinion was provided.

In April 2009, a VA physician reviewed the Veteran's claims file and opined that it was not likely ("less likely than not") that the Veteran's death was related to herbicide exposure in service.  This opinion was based on the fact that the Institute of Medicine periodically reviewed and updated its evidence for defects of Agent Orange exposure, and that esophageal cancer was not currently found to be presumptively related to such exposure.  Furthermore, there was otherwise insufficient evidence to link adenocarcinoma of the esophagus to Agent Orange exposure.

The Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. 
§ 20.901(a) (2011).  In September 2011, a VA physician reviewed the Veteran's claims file and opined that there was no sufficient data to conclude that there was an association between herbicides and gastroesophageal junctional adenocarcinoma and gastric carcinoma.  This opinion was based upon a review of numerous sources of medical literature which were listed by the physician.

Dr. Wise's August 2007 opinion is of little, if any, probative weight because it was not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The April 2009 opinion is also of limited probative weight because although the VA physician concluded that there was insufficient evidence to link the Veteran's fatal cancer to herbicide exposure, he did not specify what evidence was reviewed.
The September 2011 opinion, however, was based upon a review of the Veteran's medical records and reported history and is accompanied by a rationale which specifically references numerous sources of medical literature and is otherwise consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The appellant has expressed her belief that the Veteran's fatal esophageal cancer was related to his in-service herbicide exposure.  However, as a lay person, the appellant lacks the expertise to say that the Veteran's fatal cancer was caused by herbicide exposure, as opposed to some other cause.  It would require medical expertise to evaluate the cancer, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the appellant's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2011).

There is no other medical evidence of a relationship between the Veteran's fatal esophageal cancer and hypoglycemia and service and the appellant has not alluded to the existence of any such evidence.

The Veteran's death certificate reflects that tobacco use probably contributed to his death and his service treatment records indicate that he smoked while in service. However, compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103.

The Veteran clearly had heroic service and made extreme sacrifices for his country. However, the evidence weighs against a link between the cause of his death and that service.  Absent such a link, VA cannot grant the benefit sought.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for the cause of the Veteran's death must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.
Accrued Benefits

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Accordingly, the two-year limit on benefits is not applicable in this case.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

The appellant contends that she is entitled to accrued benefits because at the time of the Veteran's death there was a pending appeal with regard to a November 2006 rating decision which denied entitlement to a TDIU.  The Veteran had submitted a timely notice of disagreement with the November 2006 decision in November 2006, a statement of the case was issued in April 2007, and Veteran submitted a timely substantive appeal (VA Form 9) in April 2007.  However, he died in July 2007.

The appellant filed a claim for accrued benefits in July 2007.  Thus, she filed a timely claim for accrued benefits as it was filed within a year of the Veteran's death.  The evidence that will be considered by the Board is limited to that which was in VA's possession up to the date of his death in July2007. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service -connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

At the time of the Veteran's death, service connection was in effect for the following disabilities:  PTSD, rated 70 percent disabling; bilateral hearing loss, rated 40 percent disabling; and a lumbosacral strain, rated 10 percent disabling.  His combined disability rating was 80 percent.  Therefore, he met the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience otherwise qualified him.  

A July 1987 VA examination report reflects that the Veteran reported that he had been employed as a warehouseman since July 1987 and earned $6.50 per hour.

An examination report and letter from Edwin W. Hoeper, M.D., both dated in September 2005, reflect that the Veteran had been employed in corrections for 6 weeks in 1987 and as a warehouseman from 1987 to 1991.  He had worked as a letter carrier with the Postal Service since 1991 and was employed at the time of the examination and letter.  

Dr. Hoeper opined that as a result of the Veteran's PTSD, he was mildly compromised in his ability to sustain work relationships.  He was diagnosed as having chronic PTSD and major depression and a Global Assessment of Functioning (GAF) score of 40 was assigned, indicative of major impairment.

An October 2005 VA examination report reveals that the Veteran reported that he had 12 years of education and that he had been employed as a letter carrier for the previous 14 years, but that he was experiencing stress at work as well as difficulty with some of his coworkers.  Diagnoses of chronic PTSD and major depressive disorder were provided and a GAF score of 50 was assigned, indicative of serious impairment, e.g. a person who was unable to keep a job.  The clinical psychologist who conducted the examination opined that the Veteran's psychiatric disability caused a moderate degree of impairment of occupational functioning.

The Veteran reported on a July 2006 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he had been employed full time (40 hours per week) as a letter carrier with the Postal Service until January 2006.  Although he had stopped working due his cancer diagnosis, he had been unable to return to work due to his PTSD.

An August 2006 VA examination report indicates that the Veteran reported that he experienced worsening of his PTSD.  He was in the process of medically retiring from the Postal Service and was to begin receiving SSA disability benefits in September 2006.  He had worked at the Postal Service for 15 years and was retiring due to cancer and PTSD.  Prior to going on medical leave, he had missed 2 to 3 days of work per month due to his psychiatric disability and experienced problems with concentration.  

The Veteran was diagnosed as having PTSD and depressive disorder, not otherwise specified and a GAF score of 52 was assigned, indicative of moderate impairment.  The clinical psychologist who conducted the examination opined that the Veteran's ability to maintain employment and perform his job duties in a reliable, flexible, and efficient manner appeared to be considerably impaired as a result of his psychiatric disability.

A September 2006 VA examination report reveals that the Veteran reported that he was pursuing disability retirement from the Postal Service because of cancer of the stomach and esophagus.  While he was working, his lower back disability interfered with his work in that it was difficult getting in and out of his truck and lifting.  He was diagnosed as having a lumbosacral strain.

Private treatment records from Dr. Hoeper dated from October 2005 to April 2007 reflect that the Veteran reported a worsening of his psychiatric symptoms.  He was diagnosed as having PTSD and major depression and GAF scores of 30 to 40 were assigned, indicative of an inability to function in almost all areas.

In a June 2007 statement (VA Form 21-4138), the Veteran reported that he was receiving disability retirement benefits from the Postal Service as well as SSA disability benefits because he was unable to work.

Overall, the evidence reflects that at the time of his death, the Veteran was unemployed and in receipt of disability retirement benefits from the Postal Service and SSA disability benefits.  He reported that he had experienced employment difficulties due to his service-connected psychiatric and lower back disabilities and that although he had initially stopped working due to cancer, he was unable to return to work due to this PTSD.  Furthermore, the examiner who conducted the August 2006 VA examination opined that the Veteran's ability to maintain employment and sufficiently perform his job duties appeared to be considerably impaired as a result of his psychiatric disability and the majority of the GAF scores assigned reflected an inability to work.  

In light of this evidence and resolving reasonable doubt in favor of the appellant, the Board concludes that the Veteran's service-connected PTSD prevented him from securing and following employment consistent with his education and occupational experience.  Entitlement to a TDIU for purposes of accrued benefits is, therefore, granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to a TDIU, for purposes of accrued benefits, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


